Citation Nr: 1640774	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  12-27 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Nashville, Tennessee


THE ISSUE

Entitlement to a clothing allowance for knee and wrist braces for benefit year 2012.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2003, and from September 14, 2004, to September 25, 2004.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 decision by the Department of Prosthetics at the Department of Veterans Affairs (VA) Medical Center in Nashville, Tennessee that determined the Veteran to be ineligible for clothing allowance resulting from wear of a knee and wrist brace for the year 2012. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he is entitled to a clothing allowance for the year 2012 because metal knee and wrist braces worn during that period caused wear and tear on his clothing.  The Veteran is service-connected for both right and left knee disabilities, and a right wrist disability.

Under 38 C.F.R. § 3.810, a Veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162.  The annual clothing allowance is payable in a lump sum, permitted that certain eligibility criteria are satisfied.  Relevant to the Veteran's claim, he is entitled to a clothing allowance if the Undersecretary for Health or a designee certifies that because of such disability a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the Veteran's clothing.  38 C.F.R. §§ 3.810(a)(1)(ii)(A). 

The VAMC in this case has denied the Veteran's claim for a clothing allowance based on a "review of the Veteran's medical records," which did not demonstrate that the Veteran was using knee and wrist braces during the 2011-2012 claim season.  However, the Board observes that there are no treatment notes of record dated during the relevant period.  Thus, remand is necessary to obtain and associate all relevant treatment notes, both VA and private, dated in 2011 and 2012.  

Furthermore, the Board notes that while the Veteran has received a clothing allowance for a knee brace in the past, it does not appear that any such allowance has been awarded for use of a wrist brace.  In this regard, there is nothing of record that indicates whether or not any wrist brace worn by the Veteran qualifies for a clothing allowance.  Thus, on remand, the matter should be referred to the Undersecretary of Health or a designee for certification that the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected wrist  disability tends to wear or tear his clothing.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to complete authorization forms with the names of any private providers who treated him for his knees or right wrist from January 2011 through December 2012.  After securing the necessary releases, request the Veteran's treatment records from any identified facility.  If any requested records cannot be obtained, the Veteran and his representative should be notified of such.

2.  The VAMC should submit the Veteran's claim for an annual clothing allowance for a right wrist brace to the Undersecretary of Health or her designee, to obtain certification as to whether the Veteran's use of a qualifying prosthetic or orthopedic appliance for his service-connected wrist disability tends to wear or tear his clothing.

3.  Thereafter, and after taking any additional development deemed necessary, the VAMC should readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought is denied, provide the Veteran and his representative with a Supplemental Statement of the case and afford them a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




